Citation Nr: 1532104	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right ankle disorder, including secondary to service-connected bilateral knee and left ankle disorders.

4.  Entitlement to an increased rating for patellofemoral syndrome, right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for patellofemoral syndrome, left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  A June 2006 rating decision denied entitlement to increased ratings for the right and left knee disabilities and denied service connection for bilateral hearing loss.  A September 2006 rating decision denied service connection for a right ankle disability.  A February 2013 rating decision denied service connection for tinnitus.  The Board notes that the Veteran's case is a foreign medical case.  

These matters (with the exception of the service connection for tinnitus claim) were remanded by the Board in March 2009 for further evidentiary development.  The Board finds that the March 2009 remand order, with regards to the hearing loss claim, has been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Before reaching the merits of the claim for service connection for tinnitus, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2015, the Veteran cancelled his request for a Central Office hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2014).  Appellate review may proceed.

The issues of service connection for a right ankle disability and entitlement to an increased ratings for patellofemoral syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 decision, the RO denied service connection for tinnitus on the basis that there was no evidence of tinnitus in service, and tinnitus was not diagnosed within one year of separation from service and is not related to active service.  The Veteran was notified of this decision, but he did not file a timely appeal. 

2.  Evidence received since the August 2007 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for tinnitus.  

3.  The Veteran was exposed to loud noise while in service.  

4.  The Veteran currently has right and left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.  

5.  Symptoms of hearing loss were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence fails to establish that the Veteran's current bilateral hearing loss disability is related to exposure to acoustic trauma during his period of active service or other injury or event in active service.

6.  Symptoms of tinnitus were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence fails to establish that the Veteran's current tinnitus is related to exposure to acoustic trauma during his period of active service or other injury or event in active service.


CONCLUSIONS OF LAW

1.  The August 2007 decision to deny service connection for tinnitus is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2007). 

2.  The evidence received subsequent to the August 2007 rating decision is new and material and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

A VA audiometric medical opinion was obtained in February 2013 as to the nature and etiology of the claimed disabilities.  An additional audiometric examination was provided in January 2012 through VA's foreign medical program.  The examination and medical opinion were based on review of the claims file and/or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports and medical opinions are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  




2.  Claim to Reopen Service Connection for Tinnitus

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In an August 2007 decision, the RO denied service connection for tinnitus on the basis that there was no evidence of tinnitus in service, and tinnitus was not diagnosed within one year of separation from service and is not related to active service.  The evidence of record at the time of the August 2007 decision consisted of the Veteran's service treatment records which did not mention any complaints, treatment or diagnosis of tinnitus and a July 2004 audiometric evaluation report which notes that the Veteran reported having had some ringing in his ears that has gotten worse.  

The Veteran was notified of the August 2007 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the August 2007 rating decision.  Therefore, the August 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In October 2008, the Veteran applied to reopen his previously denied claim for service connection for tinnitus.  The additional evidence received in support of his claim includes the Veteran's own lay statements, a January 2012 audiometric evaluation, and a February 2013 VA audiometric evaluation.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The January 2012 audiometric evaluation report indicates that the Veteran reported that he was exposed to noise during his military service and he was aware of temporary changes in his hearing after he fired grenades, machine guns, and antitank weapons.  In the April 2014 VA Form 9, the Veteran indicated that he experienced ringing in the ears in service after firing his weapon and firing antitank missiles.  

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2007.  This evidence is also material because this medical evidence tends to show that the Veteran experienced noise exposure and ringing in the ears in service.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an inservice injury and symptoms.  This evidence addresses the relationship between the current tinnitus and the inservice noise exposure.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.  

3.  Service Connection Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

4.  Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred hearing loss and tinnitus as a result of noise exposure during service while serving in the U.S. Marine Corps.  The January 2012 audiometric evaluation report indicates that the Veteran reported that he was exposed to noise during his military service and he was aware of temporary changes in his hearing after he fired grenades, machine guns, and antitank weapons.  In the April 2014 VA Form 9, the Veteran indicated that he experienced ringing in the ears in service after firing his weapon and firing antitank missiles.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by grenades, missiles, and weapons.  He is competent to describe observable symptoms such as decreased hearing or ringing in the ears.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the Marines as a rifleman.  An in-service audiologic evaluation dated in June 1994 indicates that the Veteran was exposed to noise 24 hours prior although the record did not indicate what type of noise exposure.  For these reasons, the in-service injury of acoustic trauma to the ears is established.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" both ears that meets the criteria of 38 C.F.R. § 3.385.  On the authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
75
80
85
LEFT
90
80
80
85
85

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 70 percent in the left ear.  

The Veteran underwent the first audiological examination in service upon enlistment examination in May 1994.  



On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
5
0
15
10

The Veteran underwent another audiological examination in service in June 1994.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
5
5
15
10

The test report indicates that the Veteran had no ENT problems at the time of the test and it had been 24 hours since his last noise exposure.  It was noted that he used hand formed ear plugs.  

The Veteran underwent audiological examination upon separation examination in April 1998.  On the authorized audiological evaluation (performed in December 1997), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
15
10

The Veteran reported "no" when asked if he had hearing loss.  Examination of the ears was normal. 

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the service audiologic evaluations show that there was a shift in the thresholds in each ear during service.  However, the fact remains that the service audiologic evaluations do not establish that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board finds that the weight of the competent and credible evidence establishes that the current right and left ear hearing loss is not due to or related to service, to include the noise exposure in service.  There is no medical evidence showing a diagnosis of right or left ear sensorineural hearing loss within one year from service separation in June 1998.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Thus, service connection for right and left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right or left ear hearing loss during service or continuous symptoms of hearing loss since service.  The service treatment records do not document hearing loss symptoms or complaints.  The Veteran denied having hearing loss upon separation examination in April 1998.  The Veteran first alleged hearing loss in July 2004, when he filed his first claim for service connection for hearing loss.  

The post service medical evidence does not show treatment for hearing loss until approximately 2004, when he reportedly first sought medical evaluation of hearing loss.  VA treatment records dated in July 2004 show that the Veteran underwent a comprehensive audiometric evaluation which indicated bilateral sensorineural hearing loss.  The Veteran reported that he had some ringing in the ears and stated that it had gotten worse.  The Veteran also reported having a history of noise exposure.  

The July 2004 audiometric examination is the first clinical evidence of sensorineural hearing loss.  This lengthy period without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the right and left ear hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right and left ear hearing loss in service and continuously after service.  As noted, the service treatment records do not document any complaints of hearing loss, and the hearing tests that were administered in service do not show hearing loss for VA purposes.  The Veteran denied having hearing loss symptoms upon separation examination in April 1998.  The Veteran has not provided any lay evidence which documents continuous right and left ear hearing loss symptoms since service; he has only asserted that he noticed a decline in hearing and ringing in the ears after service and that it is his belief that his current hearing loss is the result of military noise exposure.  He has not provided any medical evidence documenting continuous symptoms since service.  Thus, service connection for right and left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current right and left ear hearing loss is not medically related to active service.  The February 2013 VA medical opinion indicates that the audiologist opined that it was less likely than not that the current right and left ear hearing loss was caused by or the result of noise exposure in service.  The Board notes that the audiologist reviewed the claims folder and conceded that the Veteran had noise exposure in service as a rifleman.  The basis for the audiologist's opinion was that the inservice audiometric thresholds in May 1994 and 1997 were clinically normal.  The audiologist stated that the comparison of specific thresholds from enlistment through separation yields no significant thresholds variation greater than the normal test and retest deviation.  The audiologist started that hearing loss was not identified during service.  The audiologist indicated that the consistency in the thresholds during service contraindicates the presence of noise injury.  

The Board finds the VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the right and left ear hearing loss was not related to service based upon the lack of evidence of noise injury or hearing loss in service.  The VA medical opinion states that the claims file was available and reviewed.  The VA audiologist reviewed the Veteran's history of noise exposure in service and the clinical findings before she rendered an opinion.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

The Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the February 2013 VA medical opinion.  There is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the right and left ear sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for right and left ear sensorineural hearing loss is denied. 

The Veteran also contends that his tinnitus is due to the noise exposure in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of tinnitus.  The Veteran recalled experiencing some ringing in service following noise exposure.  However, he has not alleged that the ringing ever became chronic in service, or that it persisted continuously since service.  Upon discharge examination in April 1998, the Veteran did not report having any ear symptoms or tinnitus.  Examination of the ears was normal.  

There is also no evidence (lay or medical) directly linking the Veteran's tinnitus to his active service.  Continuity of symptomatology is not established either.  The earliest mention of tinnitus in the Veteran's claims file is in the July 2004 VA treatment record.  The Veteran reported having "some ringing in the ears" and he reported it had gotten worse.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

In the April 2014 VA Form 9, the Veteran stated that he recalled several times that his ears would ring from firing his weapon in urban assault training and his ears would ring the same way after firing anti-tank missile as they ring today.  

The Veteran is competent as a layperson to describe observable symptoms, and he asserts that he had ringing of the ears in service after firing his weapon or after firing antitank missiles.  Additionally, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, here, the Veteran has simply not alleged that the ringing in his ears persistently recurred or was continuously present since service.  Rather, he has reported that he now appreciates a similar symptom to what he experienced in service, and which apparently resolved in service as evidenced by the absence of any report of ringing at the Veteran's separation physical.

As noted above, in service, the Veteran underwent audiological examination in June 1994.  The test report indicates that the Veteran had no ENT problems at the time of the test and it had been 24 hours since his last noise exposure.  It was noted that he used hand formed ear plugs.  The report does not note any complaints of tinnitus.  The Veteran denied having ear symptoms upon separation examination in April 1998 and examination of the ears was normal.  The first time he reported any symptoms of ringing in the ears was in July 2004, six years after service separation.  

Here, while the Veteran has reported experiencing symptoms of tinnitus in active service, he has not stated that they continued post service.  A medical opinion was obtained, but the VA audiologist opined in February 2013 that it was less likely than not that the Veteran's currently diagnosed tinnitus was caused by or the result of noise exposure in service.  The basis for the opinion was that the service treatment records are silent for reports or concerns of tinnitus and there was no indication of any noise injury during the period of service as shown by the audiometric testing.  The VA audiologist indicated that the service treatment records do not document the condition of tinnitus during or immediately following service and there was no evidence to directly associate the tinnitus with the noise exposure in service.  

The Board finds the VA medical opinion to be probative for the same reasons noted above.  See Nieves-Rodriguez, supra.  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

The Veteran has made a general assertion that the tinnitus is due to the noise exposure in service.  The Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the February 2013 VA audiologist.  There is no competent medical evidence to establish a nexus between the current tinnitus and injury or disease in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected left and right knee disabilities is necessary.  Review of the record shows that the left and right knee disabilities were last examined in January 2012.  The examiner reported that the knee symptoms were severe, but did not address the functional limitations, if any, caused by the flare-ups and pain and did not address the DeLuca or Mitchell provisions, specifically whether there was any additional functional limitations in terms of additional limitation of motion caused by flare-ups or pain or other symptoms.  See 38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  Therefore, the Board finds the January 2012 examination to be inadequate and another examination is necessary.  

In March 2009, the Board remanded the right ankle disability claim to obtain an opinion as to whether the Veteran had a current right ankle disorder that was directly related to the December 1995 in-service stress fracture of the right foot metatarsals.  The Veteran was afforded an examination in March 2014.  The Board finds that the examination findings are not clear.  A clear diagnosis of a right ankle disability was not made; the diagnosis was characterized as "bilateral post traumatic" and in another part of the examination report, the examiner only identified left ankle arthritis not right ankle arthritis.  The examiner also did not specifically address the December 1995 in-service stress fracture of the right foot metatarsals and whether this injury caused a right ankle disability.  A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2014).  Therefore, this claim must be remanded, once again, so as to obtain a probative etiological opinion.  

Lastly, the AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected knee disabilities and the claimed right ankle disability.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected knee disabilities and the claimed right ankle disability.    If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  Schedule the Veteran for an examination to determine the current severity of the service-connected left and right knee disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.   

The examiner should report the range of motion in the left and right knees in degrees and report whether the left and right knees are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should report whether there is lateral subluxation or lateral instability of the knees and express the degree in terms of slight, moderate, or severe.  The examiner should report whether any functional impairment due to the left and right knees is severe, moderate or slight.  An X-ray examination of the knees should be performed.  A complete rationale is required for all opinions rendered.

3.  Provide the Veteran's claims file to the examiner who provided the January 2012 examination or if he is unavailable, to another examiner.  If the examiner concludes that the Board's questions cannot be answered without an examination, one should be scheduled.  

The examiner should report all current diagnoses pertinent to the right ankle.  The examiner should specifically review the December 1995 service treatment record showing treatment for a stress fracture of the right foot metatarsals.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right ankle disability either began during or was caused by the December 1995 stress fracture of the right foot metatarsals. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ankle disability was either caused or aggravated by his service-connected left ankle disability or the left and right knee disabilities.    

Aggravation in this case would mean that the Veteran's back disability was permanently worsened by his service connected left ankle disability and that such worsening was beyond the natural progression of the back condition.

If the examiner concludes that the Veteran's service-connected left ankle, left knee, and right knee disabilities aggravated his right ankle disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation. 

A complete rationale is required for all opinions rendered.

4.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


